I concur in the judgment for the reason, as stated, that there was sufficient evidence upon which to warrant a decree of divorce being awarded to the plaintiff. I am not willing to concur in the statement made unreservedly in the foregoing opinion that where the wife's earnings are sufficient to provide her with the common necessaries of life *Page 403 
she will have no cause for divorce against an able, though idle, husband. Giving this declaration the full effect which its statement imports, a wife who is refused support by an able bodied husband who does not work only because he wills not to, must actually starve or receive support from charity before she is entitled to the benefit of the law designed to give her freedom from her worthless mate. If she is driven, in order to gain the bare necessities, to work, then she must renounce the right to pursue the remedy for divorce, and, moreover, the law will with great irony say to her that even what she then earns is community property within the control of the husband and which he may take away from her — or perhaps divide. In my view, no such a situation was contemplated by the statutes. Primarily it is the husband's duty to support the wife and family. The code provides that where this duty is neglected, third persons may furnish the support on the husband's credit, if they are willing to trust to his ability to respond, and then collect from him. Section 105 of the Civil Code, defines willful neglect such as will furnish a cause of action for divorce, as being the neglect of the husband to provide the wife with the common necessities of life, he having the ability so to do. Surely it cannot be contemplated that the wife must support both herself and a shiftless and idle husband, if she chooses to work rather than to beg; and that only by depending upon the charity of friends can she supply a condition of proof entitling her to a decree of divorce.